Citation Nr: 0625720	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 388	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for benign positional 
vertigo.

3.  Entitlement to service connection for pelvic adhesions 
with pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to October 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, which 
denied the claims on appeal.  While the appeal was pending, 
the matter was transferred to the VA Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal regarding the issues of entitlement to service 
connection for migraine headaches and for pelvic adhesions 
with pain, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The evidence reflects that the veteran had benign positional 
vertigo treated in service and continues with symptoms of 
residual vertigo.  


CONCLUSION OF LAW

Benign positional vertigo was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159. 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in October 2002.  After the claim was denied in 
October 2002 and again in April 2003 following the receipt of 
additional service medical records, a duty to assist letter 
was sent in February 2004.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, of 
her and VA's respective duties, and she was asked to provide 
information in her possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2002 VA 
examination provides an adequate medical opinion addressing 
the etiology of the claimed condition based on examination of 
the veteran and review of the claims file.  Evidence received 
from this examination is sufficient for the purpose of 
adjudicating the claim addressed in this decision and another 
examination is not necessary.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, service connection is being granted, and the veteran 
retains the right to appeal any effective date and disability 
rating assigned by the RO.  

Thus, the Board finds that in light of the favorable outcome 
of this case, no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2005).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2005).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records reflect that the veteran was admitted 
to the hospital in February 1996 with a history of migraines, 
with current complaints of vertigo, nausea, vomiting, which 
woke her up on the night of admission.  She denied headaches, 
visual changes, tinnitus, upper respiratory symptoms or 
diarrhea.  She was brought to the medical center where she 
had continuous retching and bilious emesis.  She was given 
pheneragan and Ativan with cessation of vertigo.  Her past 
history was significant for headaches.  Her examination 
revealed her to be grossly normal, but limited neurological 
examination, otherwise normal.  Labs were normal.  The 
diagnosis was labyrinthitis versus gastroenteritis.  She was 
admitted for overnight observation.  Her vertigo and nausea 
resolved, but she was very fatigued.  A repeat neurological 
examination revealed nystagamus with right lateral gaze and 
Romberg with falling back to the left and pointing to the 
right while marching in place, all consistent with inner ear 
process.  The rest of her neurological examination was 
normal.  She did admit to some brief episodes of vertigo with 
quick movements of her head to the right.  The diagnosis was 
acute labyrinthitis versus benign positional vertigo. 

A June 1999 audiology consultation revealed positive 
complaints of vertigo times one day and nausea, with no 
history of hearing loss, otitis media, surgery, tinnitus, 
otalgia or otorrhea.  Another June 1999 treatment record 
noted a past history of migraines and a history of "TRV" in 
1998 having lasted 12 hours, then with mild vertigo for 
several weeks.  In May 1999 she had a second episode that 
lasted 24 hours.  Examination revealed intact cranial nerves 
and no obvious nystagamus.  Examination of both ears revealed 
normal tympanic membranes.  The impression was questionable 
benign paroxysmal vertigo (BPV).  The June 2002 separation 
examination revealed normal examination of the head, face, 
neck and ears.  Her accompanying report of medical history 
gave a history of perforated eardrum and otitis media in 1986 
and confirmed a history of dizziness or fainting spells.  She 
also cited emergency treatment for vertigo.  

The report of a September 2002 VA general medical examination 
conducted prior to the veteran having been separated from 
service included a claims file review and examination of the 
veteran.  She gave a history of benign positional vertigo 
which began in 1996.  She stated that she experienced sudden 
onset of vertigo with nausea and vomiting upon awakening.  
She gave a history of being evaluated at the local treatment 
facility and was hospitalized with a diagnosis of acute 
labyrinthitis, with benign positional vertigo.  She stated 
that she was treated with IV hydration and rest.  She 
indicated that she continued to experience frequent symptoms 
of vertigo with sudden movement of the head, or with 
congestion associated with upper respiratory infection.  Her 
current treatment consisted of rest as needed, changes in 
position as needed and the occasional use of Phenergan as 
needed for symptoms of dizziness.  Physical examination of 
the head, face and eyes was normal and ears revealed no 
evidence of inflammation of the auricles, canals, and 
tympanic membranes.  There was no evidence of drainage or 
tympanic membrane perforation.  The neurological examination 
revealed gait, posture and balance to be normal with no 
evidence of impairment of coordination.  Cranial nerves were 
intact.  Deep tendon reflexes were 2+/4 and symmetrical 
except fro the right ankle reflex which appeared diminished.  
There was no evidence of impairment of tactile sensation or 
vibration and no evidence of impairment of proprioception.  
Following the examination, the diagnosis was acute 
labyrinthitis with residual benign positional vertigo.  

Although there are no records of subsequent treatment of 
vertigo postservice, the veteran, who is shown to be a 
medical professional, has asserted that she continues to have 
problems with recurrent vertigo since service which she self-
treats.  In her June 2004 substantive appeal and a September 
2004 statement, she has asserted that she continues with 
intermittent bouts of vertigo ever since she was treated for 
this in service.  As the veteran is a medical professional, 
she is qualified to provide an opinion as to the chronicity 
of this condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The evidence reflects that the veteran has a residual chronic 
condition of benign positional vertigo that began in service.  
See 38 C.F.R. § 3.303(b) (2005).  There is no negative 
evidence of record to refute this finding.  Thus service 
connection is warranted for benign positional vertigo.  


ORDER

Service connection is granted for benign positional vertigo.  


REMAND

The veteran is seeking entitlement to service connection for 
migraine headaches, and pelvic adhesions with pain.  Her 
service medical records reflect evidence of treatment for 
migraines in service.  The service medical records also 
reflect findings of adhesions to the right fallopian tubes 
shown in a January 2002 operative report of a caesarian 
section.  The service medical records also suggest that these 
conditions or the possible causes of these conditions 
preexisted service.  Her migraines were said to have begun in 
January 1993 prior to entering service, according to a July 
1994 emergency room report for migraine headaches.  She also 
underwent surgery to remove a right ovary in July 1993, prior 
to service.  

Although the veteran underwent VA compensation and pension 
examinations in September 2002, prior to leaving the service, 
to address these claimed conditions, these examinations are 
inadequate, as they failed to provide an etiology opinion 
regarding these claimed conditions, to include addressing any 
possible aggravation of any preexisting conditions.  The RO 
is noted to have denied service connection for pelvic 
adhesions and pain and migraine headaches based on these 
conditions having preexisted service and not having been 
aggravated by service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, supra, which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the remaining issues on 
appeal and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issues on appeal.  

2.  The AMC should also schedule the 
veteran for a VA neurological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
migraine headaches.  The examination 
should determine whether migraines were 
caused or aggravated beyond natural 
progression by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her migraine headache disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's migraine 
disability (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any preexisting migraine 
disability was caused or aggravated 
beyond its natural progression by 
service.  If the appellant's service 
aggravated or contributed to or 
accelerated any pathologic process of 
preexisting migraines, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  The AMC should also schedule the 
veteran for a VA gynecological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed pelvic 
adhesions and pain.  The examination 
should determine whether pelvic adhesions 
were caused or aggravated beyond natural 
progression by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her pelvic adhesions disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's pelvic adhesions 
disability (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any preexisting pelvic 
adhesions disability was caused or 
aggravated beyond its natural progression 
by service.  If the appellant's service 
aggravated or contributed to or 
accelerated any pathologic process of 
preexisting pelvic adhesions, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disability itself.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


